Citation Nr: 1113740	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia, to include as due to exposure to herbicides. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from January 1973 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for acute myelogenous leukemia and granted service connection for diabetes mellitus type II with an evaluation of 20 percent effective March 22, 2006.  The Veteran disagreed with the evaluation assigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

With regards to the Veteran's claim for entitlement to service connection for acute myelogenous leukemia, the Veteran contends that such disease is related to herbicide exposure during active service.  The Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from February 28, 1971 to January 28, 1972, and is thus presumed to have been exposed to herbicides.  The record reflects that he was diagnosed with acute myelogenous leukemia in September 2005.

In support of his claim, the Veteran has submitted statements from his private physician, R. S. Vandrak, D.O.  In June 2009, the physician opined that acute myelogenous leukemia would have a connection with Agent Orange exposure.  In September 2009, the physician again stated that he felt that there is a connection with the Veteran's diagnosis of acute myelogenous leukemia and his Agent Orange exposure.  He did not provide a rationale for his conclusions.

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia (CLL) and HCL).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

In light of the above, the Board finds that a VA opinion should be requested from a specialist in leukemia (hematologist or oncologist) as to whether the Veteran's acute myelogenous leukemia is related to active service, including Agent Orange exposure therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus type II, the Board notes that the Veteran has not been provided a VA examination since December 2006.  At that time, the examiner noted that the Veteran had no restricted activities because of his diabetes.  He was not involved in any sport activities but he remained independent with regards to the activities of daily living.  Neurologically he had no complaints or issues.  The diagnosis was of adult onset diabetes type II on oral and insulin agents with no diabetic retinopathy, nephropathy, or neuropathy.  

However, private treatment reports from the Veteran's endocrinologist, Dr. Toth, dating since the December 2006 examination reveal that the Veteran has been assessed with diabetic nephropathy and diabetic neuropathy.  In a statement dated in March 2010, the endocrinologist stated that she would recommend restricted duty at work for the Veteran, specifically, no running or shoveling.  Further, in a statement dated in March 2010, Dr. Vandrak indicated that the Veteran has restrictions regarding his activities of daily living associated with his diabetes and peripheral neuropathy.  

As the evidence suggests his condition may have worsened, a current VA examination should be scheduled to determine the current nature and severity of the Veteran's diabetes mellitus type II. 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Additionally, in a VA genitourinary examination report dated in October 2010 the examiner noted that the Veteran had seen a renal specialist, Dr. Endoc, in June 2010.  However, the records of such treatment are not contained in the claims file.  Further, while the record contains several letters from Dr. Vandrak, the records of treatment from that physician have not been requested.  Moreover, in June 2009, the Veteran submitted an unsigned release form to VA for several physicians, including Dr. Magda and Dr. Toth for treatment of diabetes, and Dr. Islam.  However, VA has not requested the records identified by the Veteran or requested that the Veteran provide a properly completed release form.  Thus, on remand, the RO/AMC should request that the Veteran provide a properly completed release form for Dr. Endoc, Dr. Vandrak, Dr. Magda, Dr. Islam, and Dr. Toth for any treatment of acute myelogenous leukemia or diabetes mellitus.  After receiving the necessary release from the Veteran, the RO/AMC should request any treatment records identified by the Veteran which are not duplicates of those already contained in the claims file.  

Additionally, it appears the RO may have been adjudicating claims for nephropathy and peripheral neuropathy related to diabetes as the record contains October 2010 addendums to VA examinations conducted in July 2010.  However, the reports of the July 29, 2010 VA peripheral nerves and urologic examinations referenced in the addendums are not in the claims file.  Accordingly, the RO should be contacted and any temporary file pertaining to the adjudication of claims for nephropathy and peripheral neuropathy should be associated with the claims file.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses and dates of treatment, on properly competed release forms, for all medical care providers who have treated him for acute myelogenous leukemia or diabetes mellitus type II, including Dr. Endoc, Dr. Vandrak, Dr. Magda, Dr. Islam, and Dr. Toth.  After securing the necessary authorization for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.  In addition, treatment records from the VA Butler Healthcare System dating since January 2009 should be obtained.

2.  Obtain the temporary file from the Pittsburgh, Pennsylvania RO containing the July 2010 VA neurological and urological examination reports as well as any adjudicatory documents for claims for peripheral neuropathy and nephropathy, and associate it with the claims file.  The efforts to obtain such file should be documented in the claims file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine the nature and severity of his diabetes mellitus type II.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.   

Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus type II.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  

A rationale for any opinion expressed should be provided.  

4.  Send the Veteran's claims file to a specialist in leukemia (hematologist or oncologist).  The specialist should review the claims file, and provide an opinion as to whether the Veteran's acute myelogenous leukemia is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, including Agent Orange exposure therein.  (The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  Reference to medical treatises to support the opinion would be helpful.  The examiner should set forth the rationale for all opinions expressed and conclusions reached.

If the specialist determines that an examination is necessary to provide the requested opinion, one should be scheduled.  

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


